Exhibit 10.17

 

FIRST AMENDMENT TO

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

 

This First Amendment to the Amended and Restated Employment Agreement (this
“Amendment”), dated as of March 15, 2005 (the “Effective Date”) between
Teleglobe Canada ULC (the “Company”) and Gerald Porter Strong (the “Executive”).

 

WHEREAS, the Parties entered into the Amended and Restated Employment Agreement
dated as of March 26, 2004 (the “Agreement”); and

 

WHEREAS, the Parties now desire to amend the Agreement in accordance with the
terms and conditions set forth herein.

 

NOW THEREFORE, in connection with the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the Parties hereby agree as follows:

 

1. The first paragraph of Section 10(c) of the Agreement is hereby deleted in
its entirety and replaced with the following provision:

 

Termination Without Cause or for Good Reason. The Company may terminate
Executive’s employment without Cause at any time without notice and the
Executive may terminate his employment with Good Reason upon thirty (30) days
prior written notice to the Company. If during the Term the Company terminates
the Executive without Cause or the Executive terminates his employment with Good
Reason (as defined below), the Executive shall receive (i) a lump sum payment
equal to his Base Salary (subject to compliance with the provisions of Section 9
hereof), (ii) a pro rata portion of the bonus set forth in Section 4 for the
year of termination based on the period of the fiscal year in which the
Executive was employed prior to termination and the achievement of any
applicable annual performance targets under the Bonus Program for the fiscal
year in which the termination occurs (such bonus, if any, shall be paid to the
Executive within thirty (30) days after the determination of the achievement of
the applicable performance targets), (iii) expenses under Section 6 incurred to
the date of termination but not yet reimbursed to the Executive (such expenses
to include cost of repatriation of personal effects to either the United Kingdom
or Spain, at the Executive’s option); and (iv) any tax equalization amount
calculated under Section 5 hereof.

 

2. Defined terms used herein and not otherwise defined shall have the meanings
given them in the Agreement.

 

3. This Amendment may be executed in multiple counterparts, each of which shall
be deemed to be an original, but all of which counterparts collectively shall
constitute one and the same instrument.

 

4. This Amendment may be executed by facsimile and the facsimile execution pages
will be binding upon the executing Party to the same extent as the original
executed pages. The executing Party shall provide originals of the facsimile
execution pages for insertion into the Amendment in place of the facsimile page.

 

5. Except as amended hereby, all of the terms and conditions of the Agreement
are hereby ratified and confirmed, and shall remain in full force and effect.

 

IN WITNESS WHEREOF, the Parties have executed the Amendment as of the date first
above written.

 

TELEGLOBE CANADA ULC    GERALD PORTER STRONG

Signature:

  

/s/ Pierre Duhamel

   Signature:   

/s/ Gerald Porter Strong

    

Pierre Duhamel

              

Executive Vice President and Chief Financial Officer

    



--------------------------------------------------------------------------------

FIRST AMENDMENT TO EMPLOYMENT AGREEMENT

 

This First Amendment to the Employment Agreement (this “Amendment”), dated as of
March 15, 2005 (the “Effective Date”) between Teleglobe International Holdings
Ltd f/k/a Teleglobe Bermuda Holdings Ltd (the “Company”) and Gerald Porter
Strong (the “Executive”).

 

WHEREAS, the Parties entered into the Employment Agreement dated as of March 26,
2004 (the “Agreement”); and

 

WHEREAS, the Parties now desire to amend the Agreement in accordance with the
terms and conditions set forth herein.

 

NOW THEREFORE, in connection with the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the Parties hereby agree as follows:

 

1. The first paragraph of Section 6(c) of the Agreement is hereby deleted in its
entirety and replaced with the following provision:

 

Termination Without Cause or for Good Reason. The Company may terminate
Executive’s employment without Cause at any time without notice and the
Executive may terminate his employment with Good Reason upon thirty (30) days
prior written notice to the Company. If during the Term the Company terminates
the Executive without Cause or the Executive terminates his employment with Good
Reason (as defined below), the Executive shall receive (i) a lump sum payment
equal to his Base Salary (subject to compliance with the provisions of Section 5
hereof) and (ii) any tax equalization amount calculated under Section 4 hereof.

 

2. Defined terms used herein and not otherwise defined shall have the meanings
given them in the Agreement.

 

3. This Amendment may be executed in multiple counterparts, each of which shall
be deemed to be an original, but all of which counterparts collectively shall
constitute one and the same instrument.

 

4. This Amendment may be executed by facsimile and the facsimile execution pages
will be binding upon the executing Party to the same extent as the original
executed pages. The executing Party shall provide originals of the facsimile
execution pages for insertion into the Amendment in place of the facsimile page.

 

5. Except as amended hereby, all of the terms and conditions of the Agreement
are hereby ratified and confirmed, and shall remain in full force and effect.

 

IN WITNESS WHEREOF, the Parties have executed the Amendment as of the date first
above written.

 

TELEGLOBE INTERNATIONAL

HOLDINGS LTD

   GERALD PORTER STRONG

Signature:

  

/s/ Pierre Duhamel

   Signature:   

/s/ Gerald Porter Strong

    

Pierre Duhamel

              

Executive Vice President and Chief Financial Officer

    

 

2